298 S.W.3d 586 (2009)
STATE of Missouri, Respondent,
v.
Floyd R. BENNETT, Appellant.
No. ED 92431.
Missouri Court of Appeals, Eastern District, Division Two.
December 8, 2009.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Floyd R. Bennett appeals from the trial court's judgment entered upon a jury verdict convicting him of forcible sodomy, first-degree robbery, first-degree burglary, and three counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).